Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No podemos suscribir la tesis mayoritaria por cuatro (4) *642razones principales: primero, cuando un juez, enfrentado con cuatro (4) pliegos de denuncias, determina causa probable con respecto a los mismos y, de forma contemporá-nea, reconsidera y determina causa probable por un solo delito, el efecto práctico de esa actuación es que determina inexistencia de causa probable en los restantes cargos, ello independientemente de las razones o fundamentos que aduzca en apoyo de su actuación; segundo, la determina-ción de si la intención o negligencia criminal de un impu-tado fue continua o no, no es revisable vía certiorari debido a que, por definición, es una cuestión eminentemente de hecho; tercero, elementos básicos dimanantes del debido proceso de ley exigen que la intención o negligencia criminal se establezca durante las etapas preliminares al juicio; y, por último, la decisión hoy emitida causará que el Tribunal de Circuito de Apelaciones se vea “inundado” con recur-sos de certiorari en revisión de determinaciones de inexis-tencia de causa probable para arresto, y/o por un delito menor incluido, en los cuales esté envuelta una cuestión de derecho.
J-H
El 17 de marzo de 1997, el Contralor de Puerto Rico —conforme las disposiciones del Art. 4 de la Ley Núm. 2 de 23 de febrero de 1988,(1) conocida como la Ley del Fiscal Especial Independiente— juramentó una querella en la cual hizo constar que consideraba, luego de haber reali-zado una auditoría en el Municipio de Guayama, que exis-tía “causa suficiente” para creer que el aquí peticionario, Alcalde de dicho Municipio, había violado los Arts. 202A y 215 del Código Penal de Puerto Rico(2) y los incisos (c) y (e) del Art. 3.2 de la Ley de Ética Gubernamental del Estado *643Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1822(c) y (e)).
Luego de practicada, por el Secretario de Justicia de Puerto Rico, la correspondiente investigación preliminar que ordena la referida Ley Núm. 2 de 1988, el Secretario determinó la existencia de “causa suficiente” para creer que el mencionado Alcalde pudo haber incurrido en las vio-laciones de ley antes citada; procediendo el Secretario a rendir un informe detallado al Panel sobre el Fiscal Especial Independiente. Evaluado dicho informe, el Panel de-signó al Ledo. César López Cintrón como Fiscal Especial Independiente.
Concluida su investigación, el Fiscal Especial procedió a someter ante la consideración del Tribunal de Primera Ins-tancia, Unidad de Investigaciones de la Sala de San Juan, seis (6) proyectos de denuncias para la correspondiente de-terminación de causa probable para arresto al amparo de las disposiciones de la Regla 6(a) de las Reglas de Procedi-miento Criminal.(3) Los seis (6) proyectos de denuncias se desglosaban de la manera siguiente: cuatro (4) denuncias por supuestas infracciones al Art. 202Adel Código Penal,(4) ante, y dos (2) denuncias por supuestas violaciones al Art. 3.2(c) y (e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, ante.
Luego de recibida la prueba correspondiente, la juez municipal que presidió los mencionados procedimientos citó a las partes para el 25 de junio de 1998, fecha en la que emitiría su dictamen. En dicho día, la referida magistrado, originalmente, determinó causa probable para arresto en todas y cada una de las seis (6) denuncias que fueron so-metidas ante su consideración.
La defensa del Alcalde, ese mismo día y en corte abierta, solicitó la reconsideración de las determinaciones de causa *644probable para arresto en relación con las cuatro (4) denun-cias por supuestas infracciones al Art. 202A del Código Penal, ante. Argumentó la defensa del imputado, en dicho día, que se “trataba de un sólo impulso o curso de acción por un período de tiempo [sic] con una sola intención o propósito por lo cual el delito era uno continuo y que debía determinarse causa probable por una sola denuncia”. Anejo V, pág. 29.
La magistrado, ese mismo día y en corte abierta, acogió el planteamiento de la defensa, procediendo a reconsiderar su determinación original de causa probable para arresto por cuatro (4) infracciones al mencionado Art. 202A del Có-digo Penal; esto es, determinó causa probable para arresto contra el aquí peticionario por una (1) sola infracción al aludido artículo de ley.
El Fiscal Especial Independiente procedió, entonces, a radicar un recurso de “certiorari” ante el Tribunal de Cir-cuito de Apelaciones, imputando al foro de instancia haber errado “al determinar que en relación al Art. 202(A) del Código Penal, lo que procedía era una sola denuncia por todo el período de tiempo imputado [sic], convirtiendo el delito en uno continuo, cuando lo que procedía en derecho era una denuncia en cargo por separado para cada año fiscal que se alega se cometió delito”. Anejo V, pág. 34.
La representación legal del imputado solicitó la desesti-mación del recurso de certiorari radicado por dos (2) fun-damentos, a saber: .
1) El Fiscal Especial Independiente no cumplió con lo dispuesto en la Regla 33 del Reglamento del Tribunal de Circuito de Ape-laciones, 4 L.RR.A. Ap. XXII-A, es decir, no le notificó la solici-tud de certiorari, a la parte recurrida, debidamente sellada con la fecha y la hora de la presentación, dentro del término de estricto cumplimiento establecido en dicho reglamento.
2) El Tribunal de Circuito carece de facultad en ley para revisar mediante auto de certiorari una determinación de inexistencia de causa probable para arrestar o acusar.
El Tribunal de Circuito de Apelaciones, mediante Sen-*645tencia de 30 de octubre de 1998,(5) revocó la actuación del tribunal de instancia determinando que el Fiscal Especial Independiente tenía el derecho a “presentar cuatro (4) de-nuncias por separado para cada omisión o acto en que el recurrido [Alcalde] no celebró subasta con el único fin de beneficiar al funcionario mencionado”. Anejo I, pág. 11.
Solicitada la reconsideración de la sentencia emitida, y denegada la misma por el Tribunal de Circuito de Apela-ciones, acudió Héctor L. Colón Mendoza ante este Tribunal en solicitud de revisión de la mencionada sentencia. En el recurso que a esos efectos radicara, imputó al foro de ins-tancia haber errado “al determinar que el peticionario [Fiscal Especial Independiente] cumplió con las disposicio-nes de la Regla 33(B) del Reglamento del Tribunal [de Circuito]”. Petición de certiorari, pág. 6.
Mediante Resolución de 26 de febrero de 1999, concedi-mos término a la parte recurrida para que mostrara causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones. En cumplimiento de la referida resolución ha comparecido el Fiscal Especial Indepen-diente, Ledo. César López Cintrón.
HH J — I
En nuestra opinión, procede decretar la revocación de la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones. Veamos por qué.
El inciso (c) de la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que:
(c) Si de la denuncia jurada o de la declaración o declaracio-nes juradas sometidas con la misma o del examen bajo jura-mento del denunciante o sus testigos, si algunos, el magistrado determinare la inexistencia de causa probable, no podrá presen-tarse denuncia o acusación de clase alguna. En tal caso o *646cuando la determinación de causa probable fuere por un delito inferior o distinto a aquél que el fiscal entendiere procedente, éste podrá someter el asunto nuevamente con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia. El magistrado, una vez tenga ante sí dicha solicitud, podrá prontamente expedir u ordenar al secre-tario del tribunal que expida citación tanto al imputado como a los testigos de cargo anunciados, las cuales serán diligenciadas por los alguaciles del tribunal o sus delegados. (Énfasis suplido.)
Como podemos notar, y ante los hechos particulares del presente caso, el curso correcto y específico a seguir por el Fiscal Especial Independiente era el someter, con la misma prueba o con prueba adicional, nuevamente el asunto ante un magistrado de categoría superior del Tribunal de Pri-mera Instancia. Ello así, ya que la actuación en reconside-ración de la juez municipal equivale, para todos los efectos prácticos y jurídicos, a una determinación de inexistencia de causa probable para arresto en cuanto a tres (3) de las cuatro (4) proyectos de denuncia que le fueron sometidos.
Dicho de otra manera: no hay duda del hecho de que el Fiscal Especial entendía que las actuaciones del aquí peti-cionario, en cada uno de los años fiscales a que hacían re-ferencia los proyectos de denuncia, constituían un delito distinto, o sea, cuatro (4) delitos separados. La juez municipal así lo entendió originalmente, determinando causa probable por cuatro (4) infracciones al Art. 202A del vi-gente Código Penal, ante. Ello no obstante, y ante la soli-citud de reconsideración de la defensa, resolvió que era un solo delito. Dicha actuación, repetimos, cae bajo las dispo-siciones de la antes transcrita Regla 6(c) de Procedimiento Criminal.
Aquí poco importa el fundamento esgrimido por la de-fensa, y acogido por la Juez para reconsiderar, ya que es norma reiterada que la revisión se da contra la sentencia y no contra sus fundamentos. Pueblo v. González Vega, 147 D.P.R. 692 (1999); Sánchez v. Eastern Air Lines, Inc., 114 *647D.P.R. 691, 695 (1983). En otras palabras, lo importante no son los fundamentos del tribunal sino su actuación.
Con relación a los delitos que nos ocupan, el F.E.I. pre-sentó ante el tribunal cuatro (4) proyectos de denuncia, el tribunal encontró causa en los cuatro; al reconsiderar ¿qué hizo?: entendió que hubo sólo una intención criminosa por lo que determinó causa con respecto a un solo delito. Si los agrupó o no, eso es otro problema(6) Cualquier abogado de experiencia en el ámbito penal sabe que, en la práctica, el magistrado no prepara denuncia alguna; mucho menos hace el ejercicio de “agrupar” todos los delitos en una sola denuncia. Ante él se presentan los pliegos con la informa-ción vertida de antemano y su rol, luego de escuchar la prueba, se limita a marcar un encasillado que revela su determinación: causa probable o inexistencia de causa. Se-ñalar que la magistrado en este caso “agrupó” los delitos deja una impresión imprecisa de lo acontecido, esto es, de que el tribunal descartó todos los cuatro (4) pliegos de de-nuncia e hizo uno “nuevo” donde agrupó las cuatro (4) denuncias. Al reconsiderar, el tribunal, luego de haber ha-llado causa en los cuatro pliegos presentados, dejó sin efecto su determinación original y determinó causa sólo en uno. Por ello, lo importante no es si los agrupó o no, sino la realidad de que, al reconsiderar, determinó causa sólo en cuanto a un delito, no los cuatro (4).
En otras palabras, a nuestra manera de ver las cosas, ante una situación de hechos como la que plantea el pre-sente caso, no es de aplicación las disposiciones de los in-cisos (f) e (i) del Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f) e (i)), las cuales proveen para la revisión, vía certiorari, ante el Tribunal de Circuito de Apelaciones de órdenes o resoluciones interlocu-tores emitidas por el Tribunal de Primera Instancia. Aquí *648no hay ninguna orden o resolución interlocutoria; de lo que se trata es de una determinación de inexistencia de causa probable para arresto.
Resumiendo, somos del criterio de que el Tribunal de Circuito de Apelaciones carecía de jurisdicción para enten-der en el recurso de certiorari que radicara ante dicho foro el Fiscal Especial Independiente. Al así resolver, estamos conscientes de que la falta de jurisdicción no fue uno de los errores planteados ante nos. Sin embargo, como es sabido, este Tribunal, no tiene que limitarse a los errores señala-dos, máxime en casos como el de autos donde hay ausencia de jurisdicción. Como reiteramos en Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 511-512 (1990),
"... aun cuando la parte recurrente no lo señale o no lo levante como error, este Tribunal entenderá en todas aquellas cuestio-nes que a su juicio ameritan ser consideradas y resueltas en un recurso. Ello nos obliga a entender, motu proprio, en dicho punto.” (Cita omitida.)
HH hH I — I
Ahora bien, considerando que a nuestro parecer la ac-tuación del Tribunal de Primera Instancia fue, para todos los efectos prácticos, un determinación de inexistencia de causa probable en los restantes pliegos, resta dilucidar si ello es una cuestión de derecho revisable vía certiorari como, erróneamente, pregona la Mayoría de este Tribunal.
Amparados en un escueto análisis de nuestra decisión en Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984), la Mayoría expresa que nos encontramos ante una cuestión de derecho. Se equivoca. Examinemos en detalle dicha decisión.
Cierto es que en Pueblo v. Cruz Justiniano, ante, expre-samos que las determinaciones de derecho pueden ser re-visadas ante un foro apelativo. Sin embargo, nuestra es-cueta expresión en ese caso sólo se circunscribe a eso: determinaciones de derecho. Nada más, nada menos. Así, *649tomando como ejemplo el propio caso de Pueblo v. Cruz Justiniano, ante, podíamos revisar el término que tiene disponible el Estado para acudir en alzada. Esa determi-nación no conlleva, obviamente, determinación alguna de hecho. Allí, nos expresamos en cuanto al término que tiene el Ministerio Público para acudir en alzada. Dicha deter-minación no era de hecho ni tenía, de forma alguna, rela-ción con la culpabilidad o inocencia del acusado; la misma era, simplemente, una controversia pura de derecho sujeta a nuestra función revisora.
¿Es la determinación de delito continuo una de derecho de forma tal que pueda revisarse vía certiorari?
La determinación de la continuidad de unos actos delic-tivos constituye, sin duda alguna, una determinación, principalmente, de hecho. Aunque, ciertamente, la doc-trina es una de derecho, muy poco concierne a éste de forma tal que pueda afirmarse que es una cuestión de de-recho que puede revisarse vía certiorari ante el Tribunal de Circuito de Apelaciones.
Examinemos algunos casos de “delito continuo” a los fines de explicar en qué contexto se adjudicó la controversia en los mismos. Esto, porque en el caso de autos —una de-terminación de Regla 6 de Procedimiento Criminal, ante— no era posible que el Tribunal de Circuito de Apelaciones examinase los hechos que motivaron al tribunal a descifrar el tipo de intención (continua o no) criminal que tenía Co-lón Mendoza al delinquir.
En Pueblo v. Cortés Rivera, 147 D.P.R. 425 (1999), con-sideramos si tres (3) cargos constitutivos del delito de actos lascivos en realidad constituían un delito continuo. Nótese que este análisis se hace luego de que Cortés Rivera fuera encontrado culpable de los tres (3) cargos. De un examen detenido de nuestra adjudicación, se desprende con fir-meza que resolvimos, correctamente, a la luz de la exposi-ción narrativa de la prueba, la cual había sido estipulada por las partes. Esto es, al evaluar el hecho en controversia *650—si hubo unidad de resolución o intención del acusado al delinquir— lo hicimos a la luz de la prueba que desfiló ante el juzgador de los hechos. En dicho caso, toda la discusión sobre la continuidad del delito giró en torno a los hechos, es decir, la controversia sobre si una conducta delictiva se co-metió con cierta intención —continua, específica, o general— es una de hecho.
Véase, además, Pueblo v. Burgos, 75 D.P.R. 551 (1953), donde definimos el delito continuo como “una transacción o una serie de actos continuos puestos en movimiento por un solo impulso y operados por una fuerza no intermitente, no importa cuán largo sea el tiempo que pueda ocupar”. (Én-fasis suplido.) Cf. Pueblo v. Serrano Pagán, 85 D.P.R. 684, 691 (1962), en el cual, al evaluar la prueba desfilada ante el juzgador, expresamos que “[e]l hecho de que la infracción de una ley pueda extenderse por un período más o menos largo, no convierte el delito en uno continuo”.
En Pueblo v. Bell Pound, 101 D.P.R. 41 (1973), hicimos una evaluación de la prueba desfilada en el juicio para con-cluir que no hubo la unidad de acto que requiere el delito continuo. Por último, y a esos mismos efectos, véase Pueblo v. Negrón, 77 D.P.R. 782 (1954). Debe mantenerse presente que, por definición, lo que se evalúa para determinar si un delito es continuo es un aspecto subjetivo de hecho —la intención subjetiva del actor— asunto que no puede ser revisado a través de un recurso interlocutorio de certiorari.
¿A base de qué examinamos si la intención subjetiva de Colón Mendoza era una continua? Por supuesto, y por con-sideraciones prácticas, en esta etapa de los procedimientos resulta imposible evaluarlo.
A luz de lo anterior, es que entendemos que no estamos ante una cuestión de derecho revisable bajo el palio de Pueblo v. Cruz Justiniano, ante. Por el contrario, dilucidar si el agente actor actuó a base de la “pluralidad de actos que ... se conciben como un delito único” (Pueblo v. Cortés Rivera, ante, pág. 428), constituye un ejercicio judicial encaminado *651a determinar el estado mental de éste. No puede entonces revisarse dicha cuestión a nivel apelativo, a base del propio caso de Pueblo v. Cruz Justiniano, ante.
Por otra parte, la Mayoría, de forma realmente incom-prensible, señala que “ni en la etapa de vista preliminar de la Regla 6 de Procedimiento Criminal, supra, o la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ni [en] sus respectivas vistas en alzada, son momentos procesales ade-cuados para hacer determinaciones de intencionalidad”. Opinión mayoritatia, pág. 639. Por más esfuerzo que hace-mos para comprender dicha aseveración, no podemos lograrlo. Sabido es que sin intención o negligencia criminal es imposible delinquir. Por ello, sin ánimo de convertir las vistas de causa probable en minijuicios, para determinar causa probable conforme a derecho es imprescindible que el juez entienda que, acorde con el quantum de prueba re-querido para cada una de las vistas, el imputado tenía la intención o negligencia criminal que requiere el delito imputado. Es doctrina reiterada en nuestra jurisdicción que en las vistas de causa probable hay que demostrar cada uno de los elementos del delito y su conexión con el imputado. Pueblo v. Camilo Meléndez, 148 D.P.R. 539 (1999); Pueblo v. Andaluz Méndez, 143 D.P.R. 656 (1997); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592 (1972).
Los principios más elementales del debido proceso de ley sustantivo, exigen que, al aprobar legislación penal, el Estado no afecte de manera irracional, arbitraria o capri-chosa, los intereses de libertad y propiedad de todo ser hu-mano en una sociedad democrática. Por ello, en esta ben-dita tierra, cada uno los delitos estatuidos por nuestra Asamblea Legislativa tiene, como elemento vital, la inten-ción o negligencia criminal contemplada en nuestro Código Penal. Pueblo v. Robles González, 132 D.P.R. 554 (1993); Art. 14 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3061. A nuestra manera de ver las cosas, sencillamente, es *652un error craso de la Mayoría afirmar que la intención o negligencia criminal no juega ningún papel hasta tanto lle-gue la etapa del juicio. ¿Acaso en Puerto Rico se priva de la libertad a los ciudadanos sin que haya mediado intención delictiva en la conducta imputada? Simplemente, sería inconstitucional.
Por último, deseamos dejar constancia del hecho que la decisión que hoy emite una mayoría de los integrantes de este Tribunal es una no solo errónea sino que muy poco práctica, la cual tendrá el efecto noscivo de “inundar”, con recursos innecesarios de certiorari; al Tribunal de Circuito de Apelaciones. Ello así ya que prácticamente toda deter-minación de causa probable para arresto que se haga a nivel de instancia por un delito menor al imputado y/o, incluso, de inexistencia de causa probable necesariamente envuelve, o conlleva, una determinación de derecho. Mera-mente, a manera de ejemplo, en toda determinación sobre si la muerte ilegal causada constituye un delito de asesi-nato en primer grado o en segundo grado o, por el contra-rio, un delito de homicidio voluntario, está envuelta una cuestión de hecho y de derecho, igual que en el caso presente.
IV
En vista de lo anteriormente expuesto, es innecesario discutir el señalamiento de la parte aquí peticionaria a los efectos de que el Fiscal Especial Independiente incumplió con el Reglamento del Tribunal de Circuito de Apelaciones al notificarle una copia del recurso de certiorari radicado que no contenía ni el “sello de radicación” del mencionado foro apelativo intermedio, demostrativo el mismo de la hora y fecha exacta en que el recurso fue efectivamente radicado, como tampoco contenía dicha copia el “número de presentación” del caso ante dicho foro apelativo; requisitos que, conforme sostiene la parte peticionaria, son de cum-*653plixniento estricto y cuyo incumplimiento hace mandatoria la desestimación del recurso radicado.(7)
El Tribunal de Circuito de Apelaciones, a pesar de en-tender que dichos requisitos efectivamente son de cumpli-miento estricto, resolvió que dicho incumplimiento no ame-ritaba la desestimación solicitada por cuanto la *654notificación de la copia del recurso al recurrido se hizo den-tro del término de estricto cumplimiento que dispone dicha regla, hecho que entiende es el verdaderamente importante. No pasamos juicio, repetimos, sobre la correc-ción o incorrección de dicha posición.
Por las razones expresadas, disentimos.

 3 L.P.R.A. sec. 99k.


 33 L.P.R.A. sees. 4353 y 4366, respectivamente.


 34 L.P.R.A. Ap. II, R. 6.


 Cada denuncia se refería a actos alegadamente cometidos durante años diferentes, a saber: año 1992-1993, año 1993-1994, año 1994-1995, y año 1995-1996.


 Notificada la misma el 5 de noviembre de 1998.


 No discutiremos los problemas que podría enfrentar la posible acumulación indebida de delitos contemplada en la Regla 37(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 La Regla 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone, en lo pertinente, que:
“La parte peticionaria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes ... dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso ... La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes.” (Enfasis suplido.)
Tenemos, además, que la Regla 43(B) del antes mencionado reglamento, 4 L.RR.A. Ap. XXII-A, establece que:
“La parte peticionaria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord o, en su defecto, a las partes, de forma simultánea a su presentación. Cuando la solicitud haya sido presentada en la Secretaría del Tribunal de Circuito de Apelaciones, ésta contendrá el número de presentación. La notificación se efectuará de acuerdo a lo dispuesto en la Regla 48 de este [Reglamento].” (Énfasis suplido.)
La razón de ser de ambas disposiciones, y los requisitos que establecen, es obvia. La parte recurrida tiene derecho a saber, en primer lugar, la fecha exacta en que la parte peticionaria presentó el recurso de certiorari ante el tribunal apelativo con el propósito de poder determinar si el mismo fue radicado en tiempo. En segundo término, la parte recurrida tiene el derecho a conocer cuál es el número de identifi-cación o presentación del caso con el propósito de, al comparecer ante el foro apela-tivo, poder garantizarse que sus escritos sean “unidos” al expediente correcto. Estos requisitos, no hay duda, son importantes.
Hemos resuelto que cuando se trata de términos o requisitos de cumplimiento estricto, el foro judicial queda liberado del automatismo que conllevan los requisitos o términos de índole jurisdiccional y que éste puede proveer la justicia que ameriten las circunstancias. En otras palabras, una parte puede ser eximida del cumplimiento de un requisito de cumplimiento estricto siempre que, en efecto, exista justa causa para dicho incumplimiento y que la parte, efectivamente, le demuestre al tribunal, en forma especifica y detallada, las razones o excusas que tuvo para incurrir en dicho incumplimiento. Véanse: Pueblo v. Pérez Suárez, 146 D.P.R. 665 (1998); Arriaga v. F.S.E., 145 D.P.R. 122 (1998). De otra parte, debe mantenerse igualmente presente que hemos resuelto que constituye norma reiterada que las disposiciones reglamen-tarias, relativas a los recursos presentados ante este Tribunal deben ser observadas de manera rigurosa, norma que es extensiva al Reglamento del Tribunal de Circuito de Apelaciones. Arriaga v. F.S.E., ante.
En cuanto al incumplimiento en el cual incurrió en el presente caso, el Fiscal Especial Independiente realmente no aduce justa causa que excuse su actuación o incumplimiento. El Fiscal Especial meramente se Umita a admitir que no cumphó, luego de lo cual sostiene, equivocadamente, que se trata de requisitos de forma y que lo verdaderamente importante es que él notificó a la parte recurrida con copia del recurso dentro del término provisto por ley para la presentación del recurso. Ello no es suficiente.